Exhibit 10.1

CABOT CORPORATION

AMENDED AND RESTATED

SUPPLEMENTAL CASH BALANCE PLAN

PREAMBLE

A supplemental pension program was authorized by a vote of the Board of
Directors of Cabot Corporation (the “Corporation”) on September 10, 1976.
Pursuant to that vote, letter agreements were entered into between the
Corporation and certain of the Corporation’s executive officers.

The Supplemental Cash Balance Plan (as herein amended and restated, and as the
same may hereafter be amended, the “Supplemental CBP” or the “Plan”) was
originally adopted pursuant to a vote of the Board of Directors of the
Corporation on February 10, 1984, its purpose being to provide benefits to a
designated group of managers who are highly compensated employees of the
Corporation or its subsidiaries, supplemental to the benefits provided under the
Corporation’s tax-qualified pension program. The Plan is intended to be “a plan
which is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
from time to time. The Corporation currently provides tax-qualified pension
benefits through its Cash Balance Plan (together with predecessor programs, the
“Cash Balance Plan”).

The amendment and restatement of the Plan set forth herein is intended inter
alia to conform the Plan to the requirements of Section 409A of the Code,
including the transition rules and exemptive relief provisions thereunder, and
shall be construed consistently with that intent.

The provisions of this amended and restated Plan are effective as of January 1,
2009. Except as otherwise specifically provided herein, the rights and benefits
of an individual who was a participant in the Plan and ceased to be a
participant on or prior to December 31, 2008, will be determined in accordance
with the provisions of the Plan as in effect on the date he or she ceased to be
a participant and in accordance with the requirements of Section 409A, as
applicable.

SECTION 1 Definitions

When used herein, the words and phrases defined shall have the following
meanings. Capitalized words and phrases that are not defined herein shall have
the meanings assigned to them in the Cash Balance Plan.



--------------------------------------------------------------------------------

1.1. “Beneficiary” means the individual(s) or entity(ies) entitled under
Section 3.10 below to receive any benefits hereunder upon the death of a
Supplemental CBP Participant.

1.2. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.3. “Corporation” means Cabot Corporation.

1.4. “Committee” means the Benefits Committee as defined in the Cash Balance
Plan.

1.5. “Employer” means the Corporation and/or any Affiliated Employer, as
required by the context.

1.6. “Retirement” means Separation from Service following attainment of (i) age
fifty-five (55) with at least ten years of Service, or (ii) age 65. An
individual who has Separated from Service by reason of Retirement shall be
treated as having “Retired.”

1.7. “Section 409A” means Section 409A of the Code and guidance issued
thereunder.

1.8. “Separation from Service” means and correlative terms mean a “separation
from service” (as that term is defined at Treas. Regs. § 1.409A-1(h)) from the
Corporation and from all other corporations and trades or businesses, if any,
that would be treated as a single “service recipient” with the Corporation under
Treas. Regs. § 1.409A-1(h)(3).

1.9. “Specified Employee” means a Supplemental CBP Participant who (i) has a
Separation from Service in the period beginning July 1 of any given year and
ending June 30 of the following year and (ii) was a “key employee” (determined
under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, applied in accordance
with the regulations thereunder and disregarding Section 416(i)(5) of the Code)
at any time during the 12-month period ending on the March 31 immediately
preceding such July 1; provided, however, that such Participant will be treated
as a Specified Employee hereunder only if on the date of such Participant’s
Separation from Service, the Company (or any other corporation forming part of
the Employer) is a corporation any stock of which is publicly traded on an
established securities market or otherwise.

1.10. “Supplemental CBP Participant” means an individual who participates in the
Plan in accordance with Section 2 below.

SECTION 2 Participation

2.1. Participation. Any person who was a participant in the Supplemental CBP on
December 31, 2008, will continue to participate in the Plan in accordance with
its terms after such date. Each other individual who is a Participant in the
Cash Balance Plan shall be eligible to participate in and accrue benefits under
this Plan for any calendar year if such individual satisfies either (a) or
(b) below for such year:

(a) This Section 2.1(a) is satisfied if such individual’s base salary for any
such year (as determined by the Committee), before reduction for deferrals, if
any, under the Cabot Retirement Savings Plan, the Corporation’s nonqualified
Deferred Compensation Plan, or any salary deferral under Sections 125 and 132 of
the Code, equals or exceeds the dollar limitation applicable to such year under
Section 401(a) (17) of the Code.

 

-2-



--------------------------------------------------------------------------------

(b) This Section 2.1(b) is satisfied if such individual’s Compensation for such
year, reduced by deferrals, if any, under the Corporation’s nonqualified
Deferred Compensation Plan equals or exceeds the dollar limitation applicable to
such year under Section 401(a)(17) of the Code.

For purposes of Section 3(36) of ERISA, the Supplemental CBP shall be treated as
two separate plans, one of which will be deemed to provide only benefits (if
any) in excess of the limitations of Section 415 of the Code.

SECTION 3 Benefits

3.1. Amount of Benefits. The amount of the benefit payable by the Corporation
under this Supplemental CBP with respect to a Supplemental CBP Participant shall
be: (i) the Accrued Benefit, if any, which would be payable with respect to such
individual under the Cash Balance Plan (determined after applying the vesting
schedule and provisions of the Cash Balance Plan, including any special vesting
applicable upon a Change in Control) if such Accrued Benefit were determined
without regard to the limitations of Sections 401(a)(17) and 415 of the Code
(and the corresponding limitations under the Cash Balance Plan) and based on
Compensation unreduced (but only if Section 2.1(a) is satisfied) for any
deferrals under the Corporation’s nonqualified Deferred Compensation Plan
reduced by (ii) the portion of the Accrued Benefit described in clause (i) above
which is actuarially equivalent to any special additions credited to such
individual’s Cash Balance Plan Account (and interest credits on such special
additions) in accordance with the provisions of Appendix H, Appendix I, and
similar Appendices of the Cash Balance Plan, and further reduced by (iii) the
benefit actually payable with respect to the Supplemental CBP Participant under
the Cash Balance Plan.

3.2. Time and Form of Benefit Payments.

(a) In General. In the event of a Supplemental CBP Participant’s Separation from
Service for any reason, the benefit payable under Section 3.1 shall be paid, in
the case of a single payment, within 60 days following such Separation or, in
the case of installment payments, biweekly in each regular payroll payment of
the Company commencing with the first payroll of the Company in the calendar
year following the calendar year in which the Supplemental CBP Participant
Separates from Service. Notwithstanding the above, in the case of a Supplemental
CBP Participant who is a Specified Employee, payment shall be made, (A) in the
case of a single payment, on the date that is six (6) months following the date
of such Separation or, (B) in the case of installment payments, (i) any
installment payments payable during the first six (6) months following the
Participant’s Separation from Service shall be paid on the later of the date
described in the first sentence of this Section 3.2 and the date that is six
(6) months following such Separation, and (ii) payments thereafter shall be made
as described in the first sentence of this Section 3.2. All amounts payable
hereunder shall be paid in cash.

 

-3-



--------------------------------------------------------------------------------

(b) Separations Prior to January 1, 2009. A Supplemental CBP Participant who
Separates or Separated from Service on or before December 31, 2008, and who has
not been paid or commenced payment on or prior to such date, will be paid in
2009 as soon as reasonably practicable (in the case of a single payment) or
commencing as of the first payroll of the Company in calendar year 2009, (in the
case of installments), in each case in the form selected by such Participant in
his or her form-of-payment election made pursuant to Section 3.2(c) below;
provided, however, the Committee shall distribute the Participant’s vested
benefit in a single lump-sum payment in calendar year 2009 if the present value
of the amount payable under Section 3.1 (determined on the basis of actuarial
assumptions chosen in accordance with Section 3.7) is less than $50,000 on
December 31, 2008.

(c) Form-of-Payment Election. A Supplemental CBP Participant may elect to
receive his or her benefit payable under the Plan in either a single lump sum
payment or in installments for 3, 5, or 10 years (a “form-of-payment election”).
Any person who is or was a Supplemental CBP Participant on December 31, 2008
shall deliver a form-of-payment election in writing in a form and manner
acceptable to the Committee on or before December 31, 2008, with the exception
of Supplemental CBP Participants whose vested benefit was distributed in the
first calendar quarter of 2009 pursuant to section 3.2(a) above. Such
form-of-payment election will become irrevocable on December 31, 2008 (subject
to Section 3.4) and will be effective with respect to all benefits of the
Supplemental CBP Participant hereunder. A Supplemental CBP Participant who first
becomes eligible to participate in the Plan on or after January 1, 2009 shall
make a form-of-payment election in accordance with Section 3.3. If a
Supplemental CBP Participant does not make any election with respect to the
payment of his or her benefits hereunder, then such benefits shall be paid in a
single payment as described in Section 3.2(a). Notwithstanding a Supplemental
CBP Participant’s election under this Section 3.2(c) to receive installment
payments, if the present value of the amount payable under Section 3.1
(determined on the basis of actuarial assumptions chosen in accordance with
Section 3.7) is less than $50,000 at the time of the Supplemental CBP
Participant’s Separation from Service, the Committee shall distribute the
Participant’s vested benefit in a single lump-sum payment within 60 days
following such Separation, notwithstanding the Supplemental CBP Participant’s
form-of-payment election.

(d) Computation of Installment Payments, etc. For each Supplement CBP
Participant who has elected an installment form-of-payment, the Committee shall
maintain a memorandum account from and after such Participant’s Separation from
Service to reflect the amount payable to the Participant and notional earnings
credited pursuant to this Section 3.2(d). The amount of each installment shall
be calculated so as to result in equal installments over the installment period
by (1) determining on December 31 of the year in which the Participant Separated
from Service the amount of benefits payable to the Participant pursuant to
Section 3.1; (2) measuring notional earnings with respect to the declining
account balance from the date of the Participant’s Separation to the end of the
installment period using as the earnings measure the average yield of Treasury
Constant Maturities, one (1) year, for the month of November of the calendar
year in which the Participant Separated from Service, as published in the
Federal Reserve Statistical Release; and (3) assuming that the account balance
is reduced at the beginning of each year in the installment period by the
aggregate amount of installment payments to be made for that year.

 

-4-



--------------------------------------------------------------------------------

3.3. First Year of Participation. Notwithstanding Section 3.2 above, an
individual who first satisfies the eligibility criteria of the Plan during the
course of a calendar year and accordingly accrues a benefit under Section 3.1
for such calendar year may make a form-of-payment election by delivering to the
Committee an election in writing, in a form and manner acceptable to the
Committee, by December 31 of such calendar year, and such election shall govern
the payment of any benefits accrued during such calendar year and subsequent
years. If a Supplemental CBP Participant does not make any election with respect
to the payment of his or her benefits hereunder, then such benefits shall be
paid in a single payment as described in Section 3.2(a). This Section 3.3 is
intended to comply with Treas. Regs. § 1.409A-2(a)(7)(iii) (relating to first
year of eligibility in excess benefit plans), and shall be construed
accordingly.

3.4. Election Changes in General. The Supplemental CBP Participant may change
his or her form-of-payment election by submitting a new election to the
Committee, provided, that no election made under this Section 3.4 shall take
effect until twelve (12) months after it is made. If a Supplemental CBP
Participant changes a form-of-payment election, payment or commencement of
payment of the benefit payable under the new form-of-payment election shall be
delayed by five years measured from the date on which the pre-change form of
payment would have been made or commenced. For example, (A) under a valid change
in payment form from a lump sum to installments, the first installment payment
shall be made five years after the date the lump sum would otherwise have been
paid, and (B) under a valid change from an installment form of payment to a lump
sum payment, the lump sum shall be paid five years after the first installment
would have been made. Any election change made in accordance with this
Section 3.4 shall be binding on the Supplemental CBP Participant when made and
may be altered only by a subsequent election change that complies with the
requirements of this Section 3.4.

3.5. Section 409A Transition Period. Notwithstanding the above, the Committee
has the authority to permit, in its sole discretion, changes to form-of-payment
elections that do not meet the requirements of Section 3.4 to the extent
permitted by transition guidance under Section 409A, pursuant to such procedures
as the Committee may determine.

3.6. Death of Participant. If a Supplemental CBP participant dies before his or
her Separation from Service, the Corporation shall pay to the decedent’s
Beneficiary in a single payment as soon as reasonably practicable, but no later
than 60 days following such Participant’s death, an amount equal to (i) the
actuarial equivalent (determined on the basis of actuarial assumptions chosen in
accordance with Section 3.7 hereof) of the death benefit that would be payable
under the Cash Balance Plan if such benefit were determined without regard to
the limitations of Sections 401(a)(17) and 415 of the Code (and the
corresponding limitations under the Cash Balance Plan) and based on Compensation
not reduced (but only if Section 2.1(a) is satisfied) for any deferrals under
the Corporation’s nonqualified Deferred Compensation Plan, reduced by (ii) the
portion of the death benefit described in clause (i) above which is actuarially
equivalent to any special additions credited to such decedent’s Cash Balance
Plan Account (and interest credits on such special additions) in accordance with
the provisions of Appendix H, Appendix I, and similar Appendices of the Cash
Balance Plan, and further reduced by (iii) the death benefit actually payable
under the Cash Balance Plan. If a Supplemental CBP Participant

 

-5-



--------------------------------------------------------------------------------

dies following his or her Separation from Service but prior to the complete
distribution of his or her account balance, the Corporation shall pay to the
decedent’s Beneficiary in a single payment as soon as reasonably practicable,
but no later than 60 days following such Participant’s death, an amount equal to
the remaining balance in such Participant’s memorandum account. Notwithstanding
the requirement that the Corporation pay the Supplemental CBP Participant’s
death benefit within 60 days following the Participant’s death, the Corporation
shall not be liable to the Participant nor to the estate nor beneficiary of the
Participant, by reason of any acceleration of income or additional tax under
Section 409A of the Code, or for any other reason in connection with the timely
payment of such benefit. The Committee reserves the right to request a certified
death certificate or other confirmation of death satisfactory to the Committee
at its discretion with respect to a payment to be made to the Supplemental CBP
Participant’s Beneficiary, and if so requested by the Committee, the provision
of such confirmation of death shall be a precondition to payment to the
Participant’s Beneficiary.

3.7. Actuarial Equivalency, Etc. Benefits payable hereunder shall be actuarially
adjusted to carry out the purposes of this Supplemental CBP, which is intended
(i) to offset reductions in the value of benefits under the Cash Balance Plan
attributable to (A) the limitations of Sections 401(a)(17) and 415 of the Code
and (B) reductions in Compensation caused by deferrals under the Corporation’s
nonqualified Deferred Compensation Plan, and (ii) to ensure that the different
ways in which the aggregate benefit hereunder and under the Cash Balance Plan
may be paid are of substantially equivalent value. The actuarial assumptions
used in determining actuarial equivalency hereunder shall be determined from
time to time by the Committee and may, but need not, be the same as those used
to determine actuarial equivalency under the Cash Balance Plan; provided, that
upon and following a Change in Control, the actuarial assumptions used for
purposes of this Supplemental CBP shall not be less favorable to Supplemental
CBP Participants or their Beneficiaries than those last specified by the
Committee prior to the Change in Control, or to the extent none was so
specified, than those applicable under the Cash Balance Plan.

3.8. Benefits Unfunded. This Supplemental CBP shall not be construed to create a
trust of any kind or a fiduciary relationship between any Employer and a
Supplemental CBP Participant. Neither Supplemental CBP Participants nor their
Beneficiaries, nor any other person, shall have any rights against any Employer
or its assets in respect of any benefits hereunder, other than rights as general
creditors. Nothing in this Section 3.8, however, shall preclude an Employer from
establishing and funding a trust for the purpose of paying benefits hereunder,
if such trust’s assets are subject to the claims of the Employer’s general
creditors in the event of the Employer’s bankruptcy or insolvency.

3.9. Designation of Beneficiary. A Supplemental CBP Participant may designate,
in writing, one or more Beneficiaries under this Supplemental CBP who may be the
same as or different from those named in the Cash Balance Plan to receive
benefits, if any, payable upon the Supplemental CBP Participant’s death;
provided, that in the case of a Supplemental CBP Participant who is married at
the time of death, the Supplemental CBP Participant’s surviving spouse shall be
treated as the sole Beneficiary unless he or she has consented (in accordance
with procedures similar to those in the Cash Balance Plan relating to spousal
consent) to the designation of one or more other Beneficiaries. In the absence
of any Beneficiary so designated, benefits payable following death shall be paid
to the Supplemental CBP participant’s surviving

 

-6-



--------------------------------------------------------------------------------

spouse, if any; if none, to such person or persons (including the decedent’s
estate) as are designated to receive any benefits remaining to be paid under the
Cash Balance Plan; or if none of the foregoing, to such person or persons as
shall be designated by the Committee.

SECTION 4 Certain Forfeitures

4.1. Forfeiture of Supplemental Benefits. Notwithstanding anything to the
contrary in this Supplemental CBP, benefits payable hereunder shall be forfeited
by the Supplemental CBP Participant if the Supplemental CBP Participant’s
Separation from Service was requested by an Employer and the termination was
determined by the Committee to be for “cause.” For purposes of this Supplemental
CBP, “cause” shall mean any action or failure to act by the Supplemental CBP
Participant which the Committee in its sole discretion determines to have
constituted negligence or misconduct in the performance of the Supplemental CBP
Participant’s duty to his or her Employer. Notwithstanding the foregoing
provisions of this Section 4.1, in respect of any termination of a Supplemental
CBP Participant’s employment requested by such Employer within the two-year
period immediately following a Change in Control, “cause” shall mean only
(i) the willful and continued failure by the Supplemental CBP Participant to
perform substantially his or her duties with the Employer, after a written
demand for substantial performance is delivered to the Supplemental CBP
Participant by the Employer which demand specifies the manner in which the
Employer believes that the Supplemental CBP Participant has not substantially
performed the Supplemental CBP Participant’s duties, or (ii) the willful
engaging by the Supplemental CBP Participant in conduct which is demonstrably
and materially injurious to the Employer, monetarily or otherwise. For purposes
of clauses (i) and (ii) of the preceding sentence, no act, or failure to act, on
the Supplemental CBP Participant’s part shall be deemed “willful” unless done,
or omitted to be done, by the Supplemental CBP Participant not in good faith and
without reasonable belief that the Supplemental CBP Participant’s act or failure
to act was in the best interest of the Employer.

SECTION 5 Administration

5.1. Duties of Committee. This Supplemental CBP shall be administered by the
Committee in accordance with its terms and purposes. The Committee shall
determine, in accordance with Section 3 hereunder, the amount and manner of
payment of the benefits due to or on behalf of each Supplemental CBP Participant
from this Supplemental CBP and shall cause them to be paid by the Corporation
accordingly. The Committee may delegate its powers, duties and responsibilities
to one or more individuals (including in the discretion of the Committee
employees of one or more Employers) or one or more committees of such
individuals.

5.2. Finality of Decision. The decisions made, and the actions taken, by the
Committee in the administration of this Supplemental CBP shall be final and
conclusive with respect to all persons, and neither the Committee nor individual
members thereof, nor its or their delegates hereunder, shall be subject to
individual liability with respect to this Supplemental CBP.

 

-7-



--------------------------------------------------------------------------------

5.3. Benefit Claims; Appeal and Review.

(a) If any person believes that he or she is being denied any rights or benefits
under this Supplemental CBP, such person may file a claim in writing with the
Committee or its designee. If any such claim is denied, the Committee or its
designee will notify such person of its decision in writing. Such notification
shall be written in a manner calculated to be understood by such person and will
contain (i) specific reasons for denial, (ii) specific reference to pertinent
plan provisions, (iii) a description of any additional material or information
necessary for such person to perfect such claim and an explanation of why such
material or information is necessary, and (iv) information as to the steps to be
taken if the person wishes to submit a request for review. Such notification
will be given within 90 days after the claim is received by the Committee or its
designee (or within 180 days, if special circumstances require an extension of
time for processing the claim, and if written notice of such extension and
circumstances is given to such person within the initial 90-day period). If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his or her claim by the Committee.

(b) Within 60 days after the date on which a person receives a written notice of
a denied claim (or, if applicable, within 60 days after the date on which such
denial is considered to have occurred) such person (or his or her duly
authorized representative) may (i) file a written request with the Committee for
a review of his or her denied claim and of pertinent documents and (ii) submit
written issues and comments to the Committee. The Committee will notify such
person of its decision in writing. Such notification will be written in a manner
calculated to be understood by such person and will contain specific reasons for
the decision as well as specific references to pertinent plan provisions. The
decision on review will be made within 60 days after the request for review is
received by the Committee (or within 120 days, if special circumstances require
an extension of time for processing the request, such as an election by the
Committee to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60-day period). If the
decision on review is not made within such period, the claim will be considered
denied.

SECTION 6 Amendment and Termination

6.1. Amendment and Termination. While the Corporation intends to maintain this
Supplemental CBP in conjunction with the Cash Balance Plan for as long as it
deems necessary, the Board of Directors reserves the right to amend and/or
terminate it at any time for whatever reasons it may deem appropriate; provided,
that no such amendment shall reduce the benefit amount that a Supplemental CBP
Participant would be entitled to receive hereunder if he or she were deemed to
have terminated employment (other than by reason of death) immediately prior to
the date of such amendment, unless the Supplemental CBP Participant consents to
such reduction. For clarification, a Supplemental CBP Participant’s benefit
under this Plan may fluctuate, up and down, due to increases and decreases in
the Participant’s Accrued Benefit under the Cash Balance Plan as a result of
increases or decreases to the limits under Sections 401(a)(17) and 415 of the
Code. Such fluctuations are not “amendments” for purposes of the immediately
preceding sentence.

 

-8-



--------------------------------------------------------------------------------

Notwithstanding any other provision hereunder, during the two-year period
immediately following a Change in Control, this Supplemental CBP may not be
terminated, altered or amended in a way that would decrease future accrual of,
eligibility for, or entitlement to, a benefit hereunder. This Section 6.1 may
not be altered or amended during that same two-year period in any way except
with the prior written consent of all of the then Supplemental CBP Participants.

Upon termination of the Plan, payments hereunder shall be accelerated only to
the extent permitted by Section 409A.

SECTION 7 Miscellaneous

7.1. No Employment Rights. Nothing contained in this Supplemental CBP shall be
construed as a contract of employment between any Employer and a Supplemental
CBP Participant, or as giving any Supplemental CBP Participant the right to be
continued in the employment of an Employer, or as a limitation of the right of
an Employer to discharge any Supplemental CBP Participant, with or without
cause.

7.2. Assignment. Subject to the provisions of this Supplemental CBP relating to
payment of benefits upon the death of a Supplemental CBP Participant, the
benefits payable under this Supplemental CBP may not be assigned, alienated,
transferred, pledged, or encumbered.

7.3. Withholding, Etc. Benefits payable under this Supplemental CBP shall be
subject to all applicable federal, state or other tax withholding requirements.
To the extent any amount credited or accrued hereunder for the benefit of a
Supplemental CBP Participant’s benefit is treated as “wages” for FICA/Medicare
or FUTA tax purposes on a current basis (or when vested) rather than when
distributed, all as determined by the Committee, then the Committee shall
require that the Supplemental CBP Participant either (i) timely pay such taxes
in cash by separate check to his or her Employer, or (ii) make other
arrangements satisfactory to such Employer (e.g., additional withholding from
other wage payments) for the payment of such taxes. To the extent a Supplemental
CBP Participant fails to pay or provide for such taxes as required, the
Committee may suspend the Supplemental CBP Participant’s participation in the
Supplemental CBP or reduce benefits accrued hereunder.

7.4. Distribution of Taxable Amounts. Anything in the Plan to the contrary
notwithstanding, in the event an amount deferred under the Plan gives rise to an
income inclusion under Section 409A, or state, local or foreign tax obligations,
or the income tax at source on wages imposed under Section 3401 prior to the
time otherwise payable hereunder, an amount equal to the aggregate amount of
such income inclusion (in the case of a Section 409A income inclusion) or the
aggregate amount of such taxes shall be paid from the affected Supplemental CBP
Participant’s Memorandum Account to such Supplemental CBP Participant or
Beneficiary, in each case to the extent permitted by Section 409A. Any amount to
the credit of a Supplemental CBP Participant’s Account shall be determined to be
includible in income under Section 409A upon the earlier of:

(a) determination by the Internal Revenue Service addressed to the Supplemental
CBP Participant or Beneficiary which is not appealed; or

 

-9-



--------------------------------------------------------------------------------

(b) a final determination by the United States Tax Court or any other Federal
Court affirming any such determination by the Internal Revenue Service that
amounts credited to a Supplemental CBP Participant’s Account are includible in
income under Section 409A.

7.5. No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Corporation, Affiliated Employer, the Committee, or any other
person or entity that the assets of the Corporation or Affiliated Employers will
be sufficient to pay any benefits hereunder. No Supplemental CBP Participant
shall have any right to receive a benefit payment under the Plan except in
accordance with the terms of the Plan.

7.6. Incapacity of Recipient. If any person entitled to a benefit payment under
the Plan is deemed by the Committee to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until claim therefor
shall have been made by a duly appointed guardian or other legal representative
of such person, the Committee may provide for such payment or any part thereof
to be made to any other person or institution then contributing toward or
providing for the care and maintenance of such person. Any such payment shall be
a payment for the account of such person and a complete discharge of any
liability of the Corporation and Affiliated Employers and the Plan therefor.

7.7. Limitations on Liability. In no event shall the employees, officers,
directors, or stockholders of the Corporation or any Affiliated Employer be
liable to any individual or entity on account of any claim arising by reason of
the Plan provisions or any instrument or instruments implementing its
provisions, or for the failure of any Participant, Beneficiary or other
individual or entity to be entitled to any particular tax consequences with
respect to the Plan or any credit or payment hereunder. Neither the Corporation
nor any Affiliated Employer, nor any of their officers or directors, nor any
other person charged with administrative responsibilities under the Plan, shall
be liable to any employee or former employee of the Corporation or any
Affiliated Employer, or to any spouse or other beneficiary of any such employee
or former employee, by reason of the failure of any benefit hereunder to comply
with the requirements of Section 409A.

7.8. Provisions to Facilitate Plan Operations. If it is impossible or difficult
to ascertain the person to receive any benefit under the Plan, the Committee
may, in its discretion and subject to applicable law, direct payment to the
person it deems appropriate consistent with the Plan’s purposes; or retain such
amounts in the Plan for payment to a court pending judicial determination of the
rights thereto. Any payment under this Section 7.8 shall be a complete discharge
of any liability for the making of such payment under the provisions of the
Plan.

7.9. Correction of Payment Mistakes. Any mistake in the payment of a
Supplemental CBP Participant’s benefits under the Plan may be corrected by the
Committee when the mistake is discovered. The mistake may be corrected in any
reasonable manner authorized by the Committee (e.g., adjustment in the amount of
future benefit payments, repayment to the Plan of an overpayment, or catch-up
payment to a Supplemental CBP Participant for an underpayment). In appropriate
circumstances (e.g., where a mistake is not timely discovered), the Committee
may waive the making of any correction. A Supplemental Plan Participant or
Beneficiary receiving an overpayment by mistake shall repay the overpayment if
requested to do so by the Committee.

 

-10-



--------------------------------------------------------------------------------

7.10. Schedules. The Committee may by Schedule modify the benefits available
hereunder to one or more specified individuals. The provisions of each such
Schedule shall, with respect to the individual or individuals thereby affected,
be deemed a part of the Supplemental CBP and shall be incorporated herein.

7.11. Law Applicable. This Supplemental CBP shall be construed in accordance
with the laws of the Commonwealth of Massachusetts.

IN WITNESS WHEREOF, this instrument is executed this 31st day of December, 2008.

 

CABOT CORPORATION By:   /s/ Robby D. Sisco   Vice President, Human Resources

 

-11-